Case 1:19-cr-00176-REB Document 45 Filed 06/04/20 USDC Colorado Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00176-REB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. RACHEL SHARON LANDGREBE,

      Defendant.


 GOVERNMENT=S MOTION TO GRANT THE DEFENDANT AN ADDITIONAL
      ONE-LEVEL DECREASE PURSUANT TO U.S.S.G. ' 3E1.1(b)


      The United States, through the undersigned Assistant United States

Attorney, at sentencing, and as a condition thereof, moves the Court for an order

granting the defendant an additional one-level decrease in the offense level for

acceptance of responsibility pursuant to United States Sentencing Guidelines

section 3E1.1(b). Defendant=s agreement to plead guilty and timely notice thereof

permitted the government to avoid preparing for trial and permitted both the

government and the Court to allocate their resources more efficiently.




                                        1
Case 1:19-cr-00176-REB Document 45 Filed 06/04/20 USDC Colorado Page 2 of 3




     DATED this 4th day of June, 2020,

                                         JASON R. DUNN
                                         United States Attorney



                                         s/ Kurt J. Bohn
                                         KURT J. BOHN
                                         Assistant United States Attorney
                                         United States Attorney's Office
                                         1801 California Street, Suite 1600
                                         Denver, Colorado 80202
                                         Telephone: (303) 454-0100
                                         Telecopier: (303) 454-0403
                                         E-mail: kurt.bohn@usdoj.gov




                                     2
Case 1:19-cr-00176-REB Document 45 Filed 06/04/20 USDC Colorado Page 3 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                      CERTIFICATE OF SERVICE (CM/ECF)

       I hereby certify that on June 4, 2020, I electronically filed the foregoing with
the Clerk of Court using the ECF system which will send notification of such filing to
the following e-mail address:


      Kelly Christl
      Kelly_Christl@fd.org




                                         s/ Kurt J. Bohn
                                        United States Attorney Office




                                          3
